Blackmar, P. J. (concurring):
I concur. I am also of the opinion that when the agent indorsed the check and deposited it to his wife’s credit, he converted it to his own use. The power of attorney as between principal and attorney gave authority only to act in the principal’s interest. If he had exhibited the power of attorney to the bank and it bore on its face the authority to collect the cash, then, although the agent intended to convert it to his own use, the defendant would have been protected on the principle of an estoppel. But the attorney did not exhibit the power to the defendant, nor does the indorsement purport to be under a power of attorney. He, therefore, gave the bank no better title than he had himself, which was none.
Judgment and order unanimously affirmed, with costs.